The plaintiff was a telegraph company and properly incorporated under the act. If so, the legislature certainly intended to confer upon it and upon all other corporations not specifically excepted, likewise so incorporated, the right of eminent domain and a franchise in the streets. If it succeeded we must reverse the judgment appealed from.
The legislature may delegate the right of eminent domain only where the particular property to be taken is to be devoted to a public use. (Matter of Niagara Falls  W. Ry. Co., 108 N.Y. 375;Matter of Tuthill, 163 N.Y. 133; Matter of DeansvilleCemetery Assoc., 66 N.Y. 569; Matter of Mayor, etc., of N.Y.,135 N.Y. 253.) The same rule applies as to franchises in highways where the use contemplated is inconsistent with ordinary highway purposes. (City of N.Y. v. Rice, 198 N.Y. 124; Fanning v.Osborne, 102 N.Y. 441; Bradley v. Degnon Contracting Co.,224 N.Y. 60.) The question as to whether a proposed use is in fact public is for the determination of the courts. In this case the validity of the grant of eminent domain and of the franchise are so related that both exist or neither.
Is the use of the streets by the defendant a public use? "Whether that is a public use, for which private property is authorized to be taken, will depend upon the object aimed at and whether the plan has such an obvious, or *Page 424 
recognized, character of public utility, as to justify the exercise of the right of eminent domain." (Matter of Tuthill,163 N.Y. 133, 139.) "It must be for the benefit and advantage of all the public and in which all have a right to share — a use which the public have a right to freely enter upon under terms common to all. Public use necessarily implies the right of use by the public." (Bradley v. Degnon Contracting Co., 224 N.Y. 60,71.) These definitions were not intended to be exhaustive but from them it may be deduced that the object for which the grant is made must have public utility, must be one in which the public has a right to share impartially and one generally recognized by the settled practice as a fit purpose for the exercise of the power of condemnation. (Clark v. Nash, 198 U.S. 361.) Because of the last clause, eminent domain could not be conferred upon one desiring to build an inn.
Without, however, attempting to find a general rule as to what is or what is not a public use it may be said that the object of this particular grant to the plaintiff has public utility in view and that it is under the New York practice a purpose for which the power of eminent domain may fitly be conferred. The use does have a public aspect. By it the public policy of the state is served. It assists in the preservation of law and order. And it is the kind of purpose for which we are accustomed to permit the exercise of the right — the stringing of wires over which messages are to pass. Must the plaintiff, however, serve the public impartially on demand? I think it must do so.
In the last revision of the statutes, the purpose of the legislature is indicated. Corporations are either (1) moneyed corporations, (2) railroad or other transportation corporations, or (3) business corporations. The plaintiff comes under the second class. In that class it is regulated by article nine of the Transportation Corporations Law, because the legislature intended to include it by its *Page 425 
reference to lines of electric telegraph. This law was intended to group together public service corporations and where appropriate the right of eminent domain was conferred upon such as came under it and also the right to use streets and highways.
As to such corporations further regulations are imposed by the Public Service Commissions Law. This law defines a telegraph corporation (sec. 2, subd. 19) and regulates its operations (art. 5). If in the transportation act the reference to telegraph corporations includes the plaintiff there can be no reason why the same words here used do not also include it. If so it is required to provide impartial service at reasonable rates on demand subject to the supervision of the commission and other governmental regulations are imposed upon it.
I concur with the prevailing opinion that the judgment appealed from should be reversed.